Title: To James Madison from Robert Fulton, 25 July 1813
From: Fulton, Robert
To: Madison, James


Sir
New York July 25th 1813
Should Mr Nelsons bill appropriating 30,000$ to encourage the destruction of enemys Vessels pass, and that Sum or part of it, be used for proper preperation and an organized system—of submarine attack, there is every reason to hope for succh success as will give you real pleasure, and animate the nation, an individual from his private purse cannot carry new improvements in war into effect henc[e] I hope sir you will use the influence of your friend to have the Bill passed. Respectfully your most Obedient
Robt Fulton
